Citation Nr: 9928987	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  95-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for duodenal ulcer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board also notes that service connection was denied for 
hiatal hernia and spastic colon in a July 1998 rating 
decision.  The record does not indicate these matters were 
appealed and the Board limits its jurisdiction to the issue 
cited on the title page of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's duodenal 
ulcer is presently manifested by daily heartburn and pain, 
without evidence of recurrent hematemesis or melena, anemia, 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more.


CONCLUSION OF LAW

The criteria for a 20 percent, but no higher, for the 
veteran's duodenal ulcer disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran was treated for 
duodenal ulcer, including an episode of hematemesis and 
melena in February 1965.  A March 1970 medical examination 
report noted the veteran had a history of probable peptic 
ulcer disease and a bleeding episode in 1965, but no serious 
problems since that time.  The veteran reported occasional 
indigestion which required no medication.  The veteran's 
October 1970 separation examination found a normal clinical 
evaluation of the abdomen and viscera.  It was noted the 
veteran was presently asymptomatic for indigestion and 
stomach trouble.

VA examination in July 1971 included a diagnosis of chronic 
duodenal ulcer.  The examiner noted tenderness to the 
epigastric area, but no masses.  The veteran denied any 
hematemesis or melena.

Laboratory testing at a private facility in August 1993 
revealed white and red blood counts, hemoglobin and 
hematocrit findings were in the normal range.  An esophago-
gastro-duodenoscopy revealed mild duodenitis, gastritis, and 
a hiatal hernia.  

VA examination in January 1994 included a diagnosis of 
history of bleeding duodenal ulcer.  The examiner noted the 
veteran experienced daily episodes of heartburn and pain.  It 
was also noted that the veteran's weight was stable, that he 
had no periodic vomiting, and that he had no recurrent 
hematemesis or melena.  

Laboratory testing at a private facility in March 1994 and 
August 1997 revealed white and red blood counts, hemoglobin 
and hematocrit findings were in the normal range.  Laboratory 
testing in April 1996 revealed elevated red blood count, 
hemoglobin and hematocrit findings.  

During VA examination in March 1998 the veteran reported one 
episode of duodenal ulcer bleeding while in service and 
intermittent epigastric pain, nausea, and vomiting since 
then.  He also stated that private medical studies in 1992 
revealed no evidence of an active duodenal ulcer and that he 
received a diagnosis of irritable bowel syndrome.  The 
examiner noted physical examination was essentially normal.  
The veteran's abdomen was soft and flat with normal bowel 
sounds.  The diagnoses included duodenal ulcer complicated by 
one episode of bleeding, moderate to severe gastroesophageal 
reflux disease, presently controlled by medication, and 
history of a diagnosis of irritable bowel disease.  An 
addendum to the report noted there was no evidence of record 
linking the veteran's hiatal hernia or irritable bowel 
syndrome to his service-connected duodenal ulcer disability.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Ratings Schedule provides disability ratings for duodenal 
ulcers which are mild, with recurring symptoms once or twice 
yearly (10 percent); moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations 
(20 percent); or moderately severe, with less than a severe 
disability, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year (40 percent).  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (1998).

In this case, medical evidence demonstrates the veteran's 
duodenal ulcer is presently manifested by daily heartburn and 
pain.  The Board finds these symptoms represent continuous 
moderate manifestations of the service-connected disorder.  
The Board notes, however, there is no evidence of recurrent 
hematemesis or melena, anemia, weight loss, or recurrent 
incapacitating episodes averaging 10 days or more.  
Therefore, based upon the evidence of record, the Board finds 
the veteran's service-connected duodenal ulcer disorder 
warrants entitlement to a 20 percent disability rating, but 
no higher.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 

required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 


ORDER

Entitlement to a 20 percent disability rating, but no higher, 
for duodenal ulcer is granted, subject to the regulations 
governing the payment of monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

